DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive.
Applicant has amended the claims to include the limitations from previously presented claim 2 into claim 1. Applicant contends this overcomes the previously applied rejection under 35 USC 102, stating :”
“Shuros does not measure a conduction time, does not set a delay and Shuros’s
classification is performed independent of a delay set based on a conduction time. Therefore. Shuros does not anticipate claims 1 and 11.”
The Examiner respectfully disagrees. As noted in the previous rejection of Claims 2 and 12, Shuros discloses timing the time from HIS bundle pacing to ventricular activation and classifying the response as a desired response (within a window WD) or slow (outside the window WD) (par. [0117]). Shuros further describes timing a conduction time between HIS pacing pulses and ventricular responses (HV interval) in other sections of par. [0113] and then expounds upon how this interval is used to monitor and adapt HIS bundle pacing. As noted in the Non-Final Rejection, Shuros further discloses providing a HIS pacing pulse and then entering a sensing period (i.e. an HV interval), which is representative of the conduction time between a HIS bundle pace and ventricular response, see par. [0110]) in which the system looks for a .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-7, 11 and 13-17 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Shuros et al. (2019/0126050).
Regarding Claims 1, 7, 11 and 17, Shuros discloses a method of controlling backup pacing of a patient heart using a HIS bundle pacing system 200, which is a representative embodiment of system 118 (Abstract; par. [0058];see also Fig. 6, step 658), the system comprising a pulse generator 210, memory (implicitly disclosed in control circuitry 230 for storing stimulation parameters), stimulating electrode in proximity to the HIS bundle (par. [0048]), a backup pacing electrode in proximity to a ventricle of the patient heart (par. [0078]) and at least one sensing electrode 220 adapted to sense electrical activity of the patient heart (par. [0065]). Shuros further discloses providing a HIS pacing pulse and then entering a sensing period (i.e. an HV interval, which is representative of the conduction time between a HIS bundle pace and ventricular response, see par. [0110]) in which the system looks for a ventricular response (see step 620 in Fig. 6, par. [0107]). Once this period expires and loss of capture is determined, a backup pacing pulse is delivered at step 658 (par. [0114]), thus making the time between his bundle pacing and backup pacing an interval greater than the conduction time between HIS bundle pacing and a ventricular response. As a result of this process flow, backup pacing will not be delivered at 658 if a ventricular response is detected during the HV interval, i.e. inhibiting backup pacing of the ventricle when the time between application of the impulse (the HIS pacing pulse) and onset of a measured response is less than the first delay.
With regards to Claims 3 and 13, Shuros discloses measuring the conduction time to classify the tissue response into different capture types (par. [0117]).
Regarding Claims 4 and 14, Shuros discloses setting an AH delay to 50 ms shorter than a conduction time between the atrium and His bundle (par. [0083]).
In regards to Claims 5 and 15, Shuros discloses defining the AH interval as the difference between the AV interval (atrial event to depolarization of the ventricle) and an HC interval (conduction time between the HIS bundle and the ventricle (par. [0083]).
With regards to Claims 6 and 16, Shuros discloses sensing HV (par. [0072]) and AV intervals (par. [0083]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claim 8-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shuros et al. (2019/0126050) in view of Bradley et al. (2003/0208241).
Regarding Claims 8-10 and 18-20, Shuros discloses monitoring for loss of capture and delivering a back-up pacing pulse when loss of capture is detected. Shuros is silent regarding incrementing a counter when back-up pacing is delivered and initiating a capture threshold test once the counter exceeds a threshold. However, in the same field of endeavor, Bradley discloses a pacing system that monitors for loss of capture and initiates a back-up pacing pulse when loss of capture is detected. A counter (an LOC counter) is then incremented and when the counter meets or exceeds “2”, a capture threshold test is initiated (par. [0052]). This provides the benefit of ensuring the first applied pacing pulses are of sufficient energy to actually trigger capture, thus enhancing the success rate of successful capture throughout the operation of the pacing device. This also provides the benefit of maintaining pacing pulses at the minimum energy needed to effect capture, thus reducing battery drain of the device (par. 0009]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Shuros reference to include a back-up pacing counter that initiates a capture threshold test once it exceeds a threshold, as taught and suggested by Bradley, for the purpose of ensuring the first applied pacing pulses are of sufficient energy to actually trigger .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN PORTER whose telephone number is (571)270-5419. The examiner can normally be reached Mon - Fri 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN PORTER/Primary Examiner, Art Unit 3792